DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
3.	Claims 12-17 and 20 are currently pending.
4.	The declaration of Gerard Housey and Monica Balash, filed May 16, 2022, has been received and considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housey (US 2016/0022752).
This reference claims a method of treating an IRS mediated disease or condition, a method of stimulating IRS2-dependent signal transduction in a subject, and method of stimulating IRS2-dependent signal transduction comprising contacting a cell with a botanical extract that provides at least 3.6 x 104 Insulin Equivalent units in 1 milliliter comprising extracts from Cichoria endivia and Lactuca sativa.  The reference teaches that the disease or condition can be diabetes, pre-diabetes, metabolic syndrome, insulin resistance, or dementia.  The reference also teaches administering  an antidiabetic agent, insulin, metformin, exenatide, vildagliptin, sitagliptin, a DPP4 inhibitor, meglitinide, exendin-4, liraglutide, or a GLP1 agonist (see claims 1-15).  The reference teaches that the ingredients can be in the form of a tablet, capsule, or powder (see paragraph [0120]).  
The reference does not specifically teach a single embodiment with a mixture of  Artemisia dracunculus, Cichoria endivia and Lactuca sativa.  However, it does teach Artemisia dracunculus has the desired level of insulin equivalent activity (see paragraph [0056], table 2, CGI35).  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these reference that these substances are have desirable levels of insulin equivalence, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating a single compositions to treat ISR related conditions.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
	The reference teaches that the pharmaceutical composition or nutritional supplement is administered orally twice per day (see paragraphs [0082] and [0102]).  However, the reference does not teach administration of the composition 30-60 minutes before meals. The reference does specifically suggest that the time of administration can be varied based on a variety of factors (see paragraph [0145]). Thus, it would have been obvious to one ordinary skill in the art to optimize the administration time to achieve optimal results.  Therefore, this modification of administration time would have been obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.  Applicant argues that the declaration of Gerard Housey and Monica Balash, filed May 16, 2022, shows that the claimed invention is patentable over the prior art based on unexpected results.  The arguments and the declaration compare the results for the individual extracts with the combined extracts.  The results for the individual extracts are set forth in the current specification at Table 2 and the results for the combination of the extracts are set forth in the declaration.  However, while the evidence does show an unexpected result for the combination of the ingredients, the evidence is still not considered to render the claims patentable.  As discussed in MPEP section 716.02(d), unexpected results must be commensurate in scope with the claimed invention.  The evidence compares extracts from the ingredients made by using water as the extraction solvent with the pH controlled to below 4.3.  The specification states that the pH is key to maintaining activity of the extracts (see paragraphs 44-46).  The claims are not limited to these extracts.  The claims are broadly drawn to any “herbal extract” from the plants.  Thus, the claims encompass any type of extract and are not commensurate in scope with the evidence which only shows results for one type of extract.  In addition, the declaration does not state the ratios of the ingredients used to create the combination of the ingredients.  It appears that only one combination was tested.  The claims are not limited to any particular ratios or concentrations of the ingredients.  Thus, the results shown in the declaration would not be commensurate in scope with the broadly claimed combination because the claims read on any ratios of these ingredients while only one ratio is shown.  Further, the fact that the ratio is not set forth makes it difficult to fully evaluate the evidence.  Thus, the claims are not considered to be rendered patentable because the evidence of unexpected results is not commensurate in scope with the claimed invention.

Double Patenting
6.	Claims 12-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 13, 19, 22-34 of copending Application No. 14/775,220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating IRS mediated diseases or conditions with a botanical extract with 1 x 104 insulin equivalent unites in 1 milliliter where the extracts are from Artemisia dracunculus, Cichoria endivia and Lactuca sativa.  Both sets of claims also teach administration of an antidiabetic agent, insulin, metformin, exenatide, vildagliptin, sitagliptin, a DPP4 inhibitor, meglitinide, exendin-4, liraglutide, or a GLP1 agonist.  Thus, the claims are not patentably distinct from each other despite a difference in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.  Applicant also argues that the evidence of unexpected results renders the claims patentably distinct from the reference application.  However, the evidence of unexpected results is not insufficient for the reasons discussed above.  
The rejection is not based on ‘domination’ as asserted by applicant.  The claims of the reference application specifically set forth Artemisia dracunculus, Cichoria endivia and Lactuca sativa as ingredients that can be used in the method (see claims 22 and 23).

7.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655